Case 21-30085-hdh11 Doc 113 Filed 02/05/21            Entered 02/05/21 12:42:53      Page 1 of 8



Mark H. Ralston
State Bar No. 16489460
FISHMAN JACKSON RONQUILLO PLLC
Three Galleria Tower
13155 Noel Road, Suite 700
Dallas, TX 75240
Telephone: (972) 419-5544
Facsimile: (972) 4419-5500
E-mail: mralston@fjrpllc.com

COUNSEL FOR CREDITOR
QUAD/GRAPHICS, INC.


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

In re:                                            §
                                                  §     Case No. 21-30085-hdh-11
NATIONAL RIFLE ASSOCIATION                        §
 OF AMERICA,                                      §
                                                  §     Chapter 11
         Debtor.                                  §


                              NOTICE OF EXPEDITED HEARING

         PLEASE TAKE NOTICE that a hearing (the “Hearing”) on the Emergency Joint

Motion to Approve Agreement Providing Replacement Liens as Adequate Protection of Security

Interest in Personal Property [Dkt 106] (the “Joint Motion”) has been scheduled for February

10, 2021, at 2:00 p.m. C.T., before the Honorable Harlin D. Hale, at the Earl Cabell Federal

Building, 1100 Commerce Street, 14th Floor, Courtroom #3.

         PLEASE TAKE FURTHER NOTICE that the Hearing will be conducted by

videoconference and teleconference via Webex. The Webex hearing link will be posted to Judge

Hale’s Hearing Dates and Calendar web page prior to the hearing and may be accessed from the

following          link:     https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-hales-

hearingdates. Parties attending the Hearing are requested to include their names on the Court’s

electronic sign-in sheet located on Judge Hale’s web page under “Electronic Appearances”,


NOTICE OF EXPEDITED HEARING                                                         Page 1
5590937.1 FJR 17004.20
Case 21-30085-hdh11 Doc 113 Filed 02/05/21              Entered 02/05/21 12:42:53    Page 2 of 8




located at the link given above. Parties unfamiliar with Webex are requested to review the

attached Webex information/tips prior to the hearing.

Dated: the 5th day of February 2021.

                                                    Respectfully submitted,

                                                    FISHMAN JACKSON RONQUILLO PLLC

                                                     /s/ Mark H. Ralston
                                                    Mark H. Ralston
                                                    State Bar No. 16489460
                                                    Fishman Jackson Ronquillo PLLC
                                                    Three Galleria Tower
                                                    13155 Noel Road, Suite 700
                                                    Dallas, TX 75240
                                                    Telephone: (972) 419-5544
                                                    Facsimile: (972) 419-5500
                                                    E-mail: mralston@fjrpllc.com

                                                    COUNSEL FOR QUAD/GRAPHICS, INC.


                                CERTIFICATE OF SERVICE

      This is to certify that the undersigned caused a true and correct copy of the foregoing
document to be served on all persons receiving electronic notice of filings in this case through
the ECF system and on the attached official service list, on this, the 5 th day of February 2021.

                                                     /s/ Mark H. Ralston
                                                    Mark H. Ralston




NOTICE OF EXPEDITED HEARING                                                         Page 2
5590937.1 FJR 17004.20
Case 21-30085-hdh11 Doc 113 Filed 02/05/21         Entered 02/05/21 12:42:53      Page 3 of 8




                          In re: Sea Girt LLC - Case No. 21-30080
              In re: National Rifle Association of America - Case No. 21-30085

                                  MASTER SERVICE LIST

                                   Debtor/Debtor’s Counsel


 National Rifle Association of America          Neligan LLP
 11250 Waples Mill Road                         Attn: Patrick J. Neligan
 Fairfax, VA 22030                                      Douglas J. Buncher
                                                        John D. Gaither
                                                325 N. St. Paul, Suite 3600
                                                Dallas, TX 75201
                                                Email: pneligan@neliganlaw.com
                                                        dbuncher@neliganlaw.com
                                                        jgaither@neliganlaw.com
 Sea Girt LLC
 11250 Waples Mall Road
 Fairfax, VA 22030

                                         U.S. Trustee

 Office of the United States Trustee
 Attn: Lisa Young
 Earle Cabell Federal Building
 1100 Commerce Street, Room 976
 Dallas, TX 75242

                                       Secured Creditors

 Atlantic Union Bank
 Attn: Andrew Kalin
 1800 Robert Fulton Drive, Suite 100
 Reston, VA 20191
 Email: andrew.kalin@atlanticunionbank.com

                               20 Largest Unsecured Creditors

 Ackerman McQueen, Inc.                         Membership Marketing Partners LLC
 1601 Northwest Expressway                      11250 Waples Mill Road, Suite 310
 Oklahoma City, OK 73118-1438                   Fairfax, VA 22030




90324v1
Case 21-30085-hdh11 Doc 113 Filed 02/05/21         Entered 02/05/21 12:42:53      Page 4 of 8




 Gould Paper Corporation                        Infocision Management Corp.
 Attn: Warren Connor                            325 Springside Drive
 99 Park Avenue, 10th Floor                     Akron, OH 44333
 New York, NY 10016

 Under Wild Skies                               Valtim Incorporated
 201 N. Union Street, Suite 510                 P.O. Box 114
 Alexandria, VA 22314                           Forest, VA 24551

 Quadgraphics                                   Communications Corp of America
 N63W23075 Hwy. 74                              Attn: Judy Reid
 Sussex, WI 53089                               13195 Freedom Way
                                                Boston, VA 22713

 Membership Advisors Public REL                 Salesforce.Com, Inc.
 11250 Waples Mill Road, Suite 310              One Mark St. – The Landmark, Suite 300
 Fairfax, VA 22030                              San Francisco, CA 94105

 Mercury Group                                  Speedway Motorsports, Inc.
 1601 NW Expressway, Suite 1100                 P.O. Box 600
 Oklahoma City, OK 73118                        Concord, NC 28026

 Image Direct Group LLC                         Google
 200 Monroe Avenue, Building 4                  1600 Amphitheatre Parkway
 Frederick, MD 21701                            Mountain View, CA 94043-1351

 TMA Direct, Inc.                               United Parcel Services
 12021 Sunset Hills Road, Suite 350             P.O. Box 7247-0244
 Manassas, VA 20109                             Philadelphia, PA 19170

 Membership Advisors Fund Raising               Stone River Gear, LLC
 11250 Waples Mill Road, Suite 310              P.O. Box 67
 Fairfax, VA 22030                              Bethel, CT 06801

 Krueger Associates, Inc.                       CDW Computer Centers, Inc.
 105 Commerce Drive                             P.O. Box 75723
 Aston, PA 19014                                Chicago, IL 60675

                                      Government Agencies


 Internal Revenue Service                       Office of Attorney General (NY)
 P.O. Box 7346                                  Attn: Letitia James
 Philadelphia, PA 19101-7346                    28 Liberty Street
                                                New York, NY 10005




90324v1
Case 21-30085-hdh11 Doc 113 Filed 02/05/21      Entered 02/05/21 12:42:53      Page 5 of 8




 Office of Attorney General (DC)             Office of Attorney General (TX)
 Attn: Karl A. Racine                        Attn: Ken Paxton
 441 Fourth St., N.W., Suite 600-South       P.O. Box 12548
 Washington, DC 20001                        Austin, TX 78711-2548

 Mahmooth A. Faheem
 Lori A. Butler
 Pension Benefit Guaranty Corporation
 1200 K NW
 Washington, DC 20005-4026
 mahmooth.faheem@pbgc.gov
 butler.lori@pbgc.gov
 efile@pbgc.gov

                                   Notice of Appearance


 Laurie A. Spindler                          G. Michael Gruber
 Linebarger Coggan Blair & Sampson, LLP      Dorsey & Whitney LLP
 2777 N. Stemmons Freeway, Suite 1000        300 Crescent Court, Suite 400
 Dallas, TX 75207                            Dallas, TX 75201
 dallas.bankruptcy@publicans.com             gruber.mike@dorsey.com

 Brian E. Mason                              H. Joseph Acosta
 Dorsey & Whitney LLP                        Dorsey & Whitney LLP
 300 Crescent Court, Suite 400               300 Crescent Court, Suite 400
 Dallas, TX 75201                            Dallas, TX 75201
 mason.brian@dorsey.com                      acosta.joseph@dorsey.com

 Natalie L. Arbaugh                          Thomas M. Buchanan
 Winston & Strawn LLP                        Matthew Saxon
 2121 N. Pearl Street, Suite 900             Winston & Strawn LLP
 Dallas, TX 75201                            1901 L St., N.W.
 narbaugh@winston.com                        Washington, DC 20036
                                             tbuchana@winston.com
                                             msaxon@winston.com

 David Neier                                 Tara LeDay
 Winston & Strawn LLP                        McCreary, Veselka, Bragg & Allen, P.C.
 200 Park Avenue                             P.O. Box 1269
 New York, NY 10166-4193                     Round Rock, TX 78680
 dneier@winston.com                          tleday@mvbalaw.com




90324v1
Case 21-30085-hdh11 Doc 113 Filed 02/05/21   Entered 02/05/21 12:42:53     Page 6 of 8




 Michael I. Baird                         Brandon R. Freud
 Pension Benefit Guaranty Corporation     Chuhak & Tecson, P.C.
 1200 K St. NW                            30 S. Wacker Drive, Suite 2600
 Washington, DC 20005-4026                Chicago, IL 60606
 baird.michael@pbgc.gov                   bfreud@chuhak.com
 efile@pbgc.gov

 Mark Ralston                             Kevin T. White
 Fishman Jackson Ronquillo PLLC           Director – Legal
 Three Galleria Tower                     Quad/Graphics, Inc.
 13155 Noel Road, Suite 700               601 Silveron Blvd., Suite 200
 Dallas, TX 75240                         Flower Mound, TX 75028
 mralston@fjrpllc.com                     ktwhite@quad.com

 Robert Lapowsky                          David W. Giattino
 Stevens & Lee, P.C.                      Stevens & Lee, P.C.
 620 Freedom Business Center, Suite 200   919 Market Street, Suite 1300
 King of Prussia, PA 19406                Wilmington, DE 19801
 rl@stevenslee.com                        dwg@stevenslee.com

 Joe E. Marshall
 Marshall Law
 2626 Cole Avenue, Suite 300
 Dallas, TX 75204
 jmarshall@marshalllaw.net




90324v1
Case 21-30085-hdh11 Doc 113 Filed 02/05/21                 Entered 02/05/21 12:42:53           Page 7 of 8

                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                 OFFICE OF THE CLERK




                                             October 9, 2020

                                      CLERK’S NOTICE 20-04

           PARTICIPATING IN BANKRUPTCY COURT HEARINGS BY VIDEOCONFERENCE

During the COVID-19 Pandemic, the Northern District of Texas Bankruptcy Court is conducting most of
its hearings virtually, using WebEx video conferencing. There is no fee/charge of any kind for the
participants, although you will have to download the WebEx application to your electronic device. The
WebEx meeting link, meeting number, and access code will be posted on the judge’s webpage and/or on
the ECF docket for the case. Please review the information below prior to participating in a hearing via
WebEx.

 CONNECTION INSTRUCTIONS FOR PARTICIPATING IN A WEBEX VIRTUAL HEARING
The court will allow participation in a virtual hearing using either of the following two methods. Please
connect at least 10 minutes prior to the hearing time. It is recommended that attorneys discuss the logistics
of the WebEx appearance with their clients/witnesses at least 48 hours before the hearing.

Option 1: Using the WebEx app on your smartphone, tablet, laptop, or desktop.
It is strongly preferred that participants who may speak during a hearing use the WebEx application rather
than using the “call-in" option described in Option 2.
Attorneys and/or witnesses who anticipate offering extensive testimony or legal argument or conducting
examination are required to utilize the video function. The court may consider special requests for other
appearance options on a case by case basis.
Please connect using only one device. Using two or more devices may cause audio feedback issues.
If using a phone or tablet for video, it should be set in a stationary position. Holding a phone or tablet in
your hand while speaking does not yield a good video for the court.
NOTE: If you are experiencing audio issues when using the WebEx application, you may use the “Call
Me At” selection under “Audio Connection” to move just the audio portion of the WebEx conference to
your telephone.


Option 2: Call-in via phone (audio only).
The meeting number/access code changes with each meeting and will be made available, along with the
dial-in number on the WebEx link and instructions sheet found on the judge’s webpage and/or on the ECF
docket for the case.
    Case 21-30085-hdh11 Doc 113 Filed 02/05/21                 Entered 02/05/21 12:42:53           Page 8 of 8


                                     HELPFUL HINTS AND ETIQUETTE

•   Please use the mute function when you are not speaking. Please be aware that sometimes the court mutes
    everyone when there is background noise. When you want to speak, make sure you are not on mute. Call-
    in users should dial *6 to unmute your line.

•   Remember to state your name for the record each time before speaking and speak slowly and clearly so the
    court can get a good record.

•   Use headphones whenever possible, especially if using a desktop PC with external speakers. We have found
    that newer iPhones provide the best visual and audio feed – better than most desktop computers. If you are
    on a personal computer, headphones or earbuds are required for those who need to speak during the
    hearing.

•   During examination, attorneys and witnesses should use a separate camera and microphone when
    possible. To avoid feedback, parties using separate devices must not be in the same room. The court may
    consider special requests on a case by case basis.

•   WebEx participants may use the "share" button to easily share their screen or document with the court or
    other WebEx participants. Press “stop sharing” to remove the presentation from the meeting.

•   When making an appearance from a vehicle, please park in a safe location with windows rolled up (to
    minimize background distraction and noise) and use a headset that is ear-to-phone (not the vehicle’s hands-
    free speaker-phone option).

•   Suggestions for participating in a WebEx hearing from home: If you are having connectivity problems,
    turn off devices that may be using bandwidth on your home network. Devices or applications such as
    Facetime, Roku, streaming media players, video games, or large downloads can negatively impact the audio
    and video quality of the WebEx meeting.

•   Participants are reminded that they should wear attire suitable for court.

•   Participants who wish to test their WebEx connection or the share screen functionality in advance of the
    hearing may arrange a “practice run” by contacting the courtroom deputy.


                                  EXHIBITS AND DEMONSTRATIVE AIDS
    Exhibits should be filed ahead of time by the date that they would normally be exchanged pursuant to our
    local rules using the "notice" or "list (witness/exhibit/generic)" event in ECF. For voluminous exhibits,
    please contact the courtroom deputy, as it may be necessary for you to provide the court with an exhibit
    notebook or zip file in advance of the hearing.
    Demonstrative aids and Power Points should also be filed prior to the hearing, if possible. If not, WebEx
    has the ability to allow you to share your screen, or a particular document, with everyone in the hearing. If
    these documents are admitted as exhibits, they would then have to be filed after the hearing.
    During the hearing, lawyers can refer to (and offer) their exhibits by referencing the exhibit’s docket
    number for the court and all to access. After the hearing, the court will create a Minute Entry reflecting
    which exhibits were admitted. You should consider emailing exhibits to witnesses ahead of time since they
    may not have access to PACER.
